—In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the petitioners appeal from an order of the Supreme Court, Nassau County (Phelan, J.), entered January 2, 1998, which denied the petition.
Ordered that the order is affirmed, with costs.
We agree that the petitioners participated in the arbitration process thereby manifesting a preference clearly inconsistent with their present effort to stay arbitration (cf, De Sapio v Kohlmeyer, 35 NY2d 402, 405). Bracken, J. P., Sullivan, Altman and Friedmann, JJ., concur.